July 23, 2015 Via Electronic Mail and EDGAR Securities and Exchange Commission ATTN:Mr. Jeffrey P. Riedler treet, NE Washington, D.C.20549 Re: AntriaBio, Inc. – Request for Acceleration Registration Statement on Form S-1 (SEC File No. 333-204434) filed with the United States Securities and Exchange Commission on May 22, 2015, as amended on July 7, 2015 and July 22, 2015 Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, AntriaBio, Inc., a Delaware corporation (“Antria”), respectfully requests that the United States Securities and Exchange Commission (the “Commission”) accelerate the effectiveness of the above-referenced Registration Statement on Form S-1 (SEC File No. 333-204434) and to permit said Registration Statement to become effective at 10:00 a.m. EST on July 29, 2015, or as soon thereafter as practicable. Antria hereby acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned with any questions with respect to this request. Very truly yours, ANTRIABIO, INC. By: /s/ Nevan Elam Name: Nevan Elam Title: Chief Executive Officer
